DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 9/15/2020. Claims 1-9, 11-12, 14, 16-21, 23 and 25 are pending and have been considered below.


Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14 line 1, the recitation of  “the proximal and distal ends” should be changed to “proximal and distal ends”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US 2011/0112472) in view of Robins (GB 2469111).
Regarding claim 1:
Jacobson discloses a system and method for gully sensor for deployment within, and detecting the presence of matter contained in, a gully, the gully sensor comprising an elongate body (abstract; figures), the body comprising: 

a second portion accommodating a light detector for detecting light emitted from the light source along a light path towards the detector (321 in figures 4 [comprise sources 311-315]; fig 5 [322]; para 75,77); and 
wherein the sensor comprises a cross section that: 
is orientated along at least a portion of the light path (see figure 4,5 [for instance the cross section along horizontal axis, as along dotted line 221, along light path from emitter to detector]); 
is shaped to allow the matter to intersect at least a portion of the light path (figures 4 [fluid 227 is allowed to intersect with light]); and 
joins the first and second portions via the elongate body (fig 4 [319 and 321 are joined in body 211]; fig 6-10; and see throughout disclosure).
Jacobson discloses all of the subject matter as described above, except for specifically teaching that device is used as gully sensor.
However, Robins discloses a system and method for flood indicator device where the device is implemented for flood indication in gully (abstract; page 1, line 20-page 2 line 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Robins in order to implement the sensor device of Jacobson as a gully sensor for indication problem in the gully as flood and water level with easy visual determination [pg 1-2] 
Regarding claim 2:
Jacobson discloses all of the subject matter as described above and where the light source is configured to emit infra-red light (para 64 {selection of an appropriate wavelength … at wavelengths in the infrared (IR) range}).
Regarding claim 3:
Jacobson discloses all of the subject matter as described above and wherein the sensor is configured to measure the degree to which the gully is filled with matter or to measure the turbidity of the matter in the gully (para35 [ratio of fluid]; para 85 [fluid level]).
Regarding claim 4:
Jacobson discloses all of the subject matter as described above and wherein the sensor comprises a plurality of light sources (306,308,310 in figs 4-5).
Regarding claim 5:
Jacobson discloses all of the subject matter as described above and wherein the sensor comprises a plurality of light detectors (311,313,315 in figs , fig 5 [312,314,316]).
Regarding claim 8:
Jacobson discloses all of the subject matter as described above and where the elongate body comprises a further portion which is coupled with both the first and second portions and where this further portion is configured to house electronic components (fig 4 [102 is further portion coupled to 1st 2nd portions 319, 321]; fig 5; para 75,80).

Jacobson discloses all of the subject matter as described above and where the elongate body further comprises an outer wall which is at least partially transparent to wavelengths of light which are emitted by the one or more light sources (para 105 [transparent window]; fig 6-10).


Claim 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US 2011/0112472) in view of Robins (GB 2469111) as above and further in view of Bjornebo et al. (US 2019/0352172).
Regarding claim 6:
Jacobson discloses all of the subject matter as described above, except for specifically teaching wherein the sensor is configured to transmit, via wired electronic means, signals from the one or more detectors to an external transmitter device.
However, Bjornebo discloses a system and method for optical fluid sensor wherein the sensor is configured to transmit, via wired electronic means, signals from the one or more detectors to an external transmitter device (382 in figure 1-2; para 53; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Bjornebo in order to provide cables for power supply and communication signals of sensor to external device for further controlling and remote transmission (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results). 

Jacobson and Robins discloses all of the subject matter as described above the sensor is configured for deployment in the gully except for specifically teaching attachment of a cable to the elongate body, said cable allowing the sensor to be adjustably positioned.
However, Bjornebo discloses a system and method for optical fluid sensor wherein the sensor is configured for deployment by the attachment of a cable to the elongate body, said cable allowing the sensor to be adjustably positioned (382 in figure 1-2 [cable 382 obviously allows sensor adjustably positioned]; para 53; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Bjornebo in order to provide cables for power supply and communication signals of sensor to external device for further controlling and remote transmission (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results). 
Regarding claim 16:
Jacobson discloses all of the subject matter as described above and except for specifically teaching the elongate body further comprises a set of mountings on the interior of the elongate body, configured to accommodate a printed circuit board.
However, Bjornebo discloses a system and method for optical fluid sensor where the elongate body further comprises a set of mountings on the interior of the elongate body, configured to accommodate a printed circuit board (374 in figure 2; para 52,54 [circuit board and holder]; and throughout).
. 


Claim 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US 2011/0112472) in view of Robins (GB 2469111) as above and further in view of Kampf (ES 2605361).
Regarding claim 17:
Jacobson discloses all of the subject matter as described above except for specifically teaching where a cross section of the housing is substantially C-shaped.
However, Kampf discloses a system and method for a sensor for turbidity measurement where a cross section of the housing is substantially C-shaped (figure 1 [the sensor cross section as seen substantially c shaped]; figs 2-3; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kampf in order to provide sensor device with c shaped cross section with the space between optical transmitter and receivers with the fluid or material is filled that helps measurement to take place [pg 5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results). 
Regarding claim 18:

However, Kampf discloses a system and method for a sensor for turbidity measurement where a cross section of the elongate body includes an indented portion into which material in the gully is configured to pass (figure 1 [space 11 that is between 5 and 6]; figs 2-3; page 5 last 2 paragraphs; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kampf in order to provide sensor device with c shaped cross section with the space between optical transmitter and receivers with the fluid or material is filled that helps measurement to take place [pg 5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results). 
Regarding claim 19:
Jacobson discloses all of the subject matter as described above except for specifically teaching where the light source is aligned to transmit light in a light path which passes through the indented portion.
However, Kampf discloses a system and method for a sensor for turbidity measurement where the light source is aligned to transmit light in a light path which passes through the indented portion (figure 1 [light from emiiter 5 goes through indented part to receiver 6]; figs 2-3; page 5-6; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kampf in 
Regarding claim 20:
Jacobson discloses all of the subject matter as described above except for specifically teaching where the walls of the indented portion comprise a first and second side wall and one bottom wall which connects the two side walls.
However, Kampf discloses a system and method for a sensor for turbidity measurement where the walls of the indented portion comprise a first and second side wall and one bottom wall which connects the two side walls (figure 1 [two side walls and bottom wall as seen in the middle space 11 that is between 5,6]; figs 2-3; page 5-6; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kampf in order to provide sensor device with c shaped cross section with the space between optical transmitter and receivers with the fluid or material is filled that helps measurement to take place [pg 5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 21:
Jacobson discloses all of the subject matter as described above except for specifically teaching where the side walls and the bottom wall comprise straight 
However, Kampf discloses a system and method for a sensor for turbidity measurement where the side walls and the bottom wall comprise straight portions, and the straight portions of the side walls are tapered at an angle of between zero and ten degrees to the normal of the straight portion of the bottom wall (fig 1 [side walls in the middle of fig and bottom wall comprise straight portions, [note, claim language requires straight ‘portions’ of walls]]; figs 2-3; page 5-6; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kampf in order to provide sensor device with c shaped cross section with the space between optical transmitter and receivers with the fluid or material is filled that helps measurement to take place [pg 5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Claim 11-12,14,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US 2011/0112472) in view of Robins (GB 2469111) as above and further in view of Guldalian (US 9,279,711).
Regarding claim 11:
Jacobson discloses all of the subject matter as described above except for specifically teaching where the elongate body is at least partially filled with a first filling material.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Guldalian in order to provide sensor that enable monitoring the level conveniently and determines level of gauge indicator (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 12:
Jacobson discloses all of the subject matter as described above except for specifically teaching where the first filling material is at least partially transparent to wavelengths of light which are emitted by the one or more light sources.
However, Guldalian discloses a system and method for optical sensor where the first filling material is at least partially transparent to wavelengths of light which are emitted by the one or more light sources (see figs 1-6; column 2 lines 40-43 [glass or another translucent material]; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Guldalian in order to provide sensor that enable monitoring the level conveniently and determines level of gauge indicator (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 14:

However, Guldalian discloses a system and method for optical sensor where the proximal and distal ends of the elongate body are at least partially filled with a second filling material, such that the first filling material is bounded at opposite ends of the elongate body by the second filling material (see figs 2-3 [124, 126 are proximal and distal ends filling material, all material and sensor is bounded by these]; colm 4 lines 20-52; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Guldalian in order to provide sensor that enable monitoring the level conveniently and determines level of gauge indicator (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 23:
Jacobson discloses all of the subject matter as described above except for specifically teaching caps are conveyed on the proximal and distal ends of the sensor.
However, Guldalian discloses a system and method for optical sensor where caps are conveyed on the proximal and distal ends of the sensor (see figs 2-3 [124, 126 are caps]; colm 4; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Guldalian in .


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US 2011/0112472) in view of Robins (GB 2469111) and Kampf (ES 2605361) as above and further in view of Guldalian (US 9,279,711).
Regarding claim 25:
Jacobson discloses all of the subject matter as described above except for specifically teaching where a cross section of the proximal and distal caps is substantially C-shaped.
However, Kampf discloses a system and method for a sensor for turbidity measurement where a cross section of the housing is substantially C-shaped (figure 1 [the sensor cross section as seen substantially c shaped]; figs 2-3; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kampf in order to provide sensor device with c shaped cross section with the space between optical transmitter and receivers with the fluid or material is filled that helps measurement to take place [pg 5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Guldalian in Jacobson and Kampf substantially C-shaped cross section with caps that would obviously be of the shape, in order to provide sensor that enable monitoring the level conveniently and determines level of gauge indicator (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631